FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 12, 2021

                                     No. 04-21-00077-CV

                   IN THE ESTATE OF CARLOS Y. BENAVIDES, JR.

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2020-PB7-000138-L1
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due June 14, 2021. We granted appellant’s first motion
for extension of time, extending the deadline for filing the brief to July 13, 2021. On July 13,
2021, appellant filed a motion requesting an additional extension of time to file the brief until
August 12, 2021, for a total extension of 59 days, and we granted appellant’s motion.

       On August 12, 2021, appellant filed a third motion for extension of time requesting an
additional 21 days to file the brief, for a total extension of 80 days. After consideration, we
GRANT the motion and ORDER appellant to file her brief by September 2, 2021. Counsel is
advised that no further extensions of time will be granted absent extraordinary
circumstances.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court